The cases cited to prove this a delivery do not come up to what is wished. This is not a delivery in law, and I believe, from the circumstances, was not so intended by the father. He knew a deed without delivery was not effectual; but his children, who were dissatisfied at the prospect of his marrying again, did not know it, and the old man adopted this mode of procuring his peace.
Decree according to the prayer of the bill.
NOTE. — See Kirk v. Turner, 16 N.C. 14; Vanhook v. Barnett,15 N.C. 268; Tate v. Tate, 21 N.C. 22; Moore v. Collins, 15 N.C. 384;Gibson v. Partee, 19 N.C. 530; Clayton v. Liverman, 20 N.C. 238;Waddell v. Hewitt, 36 N.C. 475.